UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6337



JAMES A. BROWN, JR.,

                                            Plaintiff - Appellant,

          versus


TOWN OF FARMVILLE, VIRGINIA; PRINCE EDWARD
COUNTY; PIEDMONT REGIONAL JAIL; LEWIS W.
BARLOW, Superintendent for Piedmont Regional
Jail; EDWARD GORDON, M.D.; EDWARD CHAFFIN,
R.N.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-140-3)


Submitted:   May 21, 2002                  Decided:   June 24, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Brown, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2001) action.

The magistrate judge recommended dismissing the complaint because

Brown failed to indicate any named Defendant was aware he did not

timely receive his medication or was deliberately indifferent to

that fact and Brown did not allege specific facts to support his

bare assertion of retaliation.   The district court dismissed the

appeal without prejudice because Brown failed to timely object to

the magistrate judge’s report.

     Because Brown may be able to proceed with this action by

amending his complaint to allege sufficient facts to state a claim,

the dismissal order is not final and thus is not subject to

appellate review.   See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     We therefore dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2